IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-30670
                          Summary Calendar



ALICE E. GUILLORY,

                                           Plaintiff-Appellant,

versus

KENNETH S. APFEL,
COMMISSIONER OF SOCIAL SECURITY,

                                           Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 97-CV-1425
                        - - - - - - - - - -

                            July 1, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Alice Guillory appeals the district court’s judgment for the

Commissioner in her action pursuant to 42 U.S.C. § 405(g) for

review of the Administrative Law Judge’s (“ALJ”) decision denying

her request for Disability Insurance Benefits and Supplemental

Security   Income.   We   review   the   Commissioner’s   decision   to

determine whether the decision is supported by substantial evidence

in the record and whether the Commissioner applied the proper legal



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-30670
                                -2-

standards in evaluating the evidence.   Villa v. Sullivan, 895 F.2d
1019, 1021 (5th Cir. 1990).

     Guillory makes the following contentions:   (1) the ALJ failed

to evaluate her impairments in the aggregate; (2) the Appeals

Council should have remanded the case in light of new and material

evidence; and (3) the magistrate judge improperly engaged in de

novo review of the new evidence when he found it “cumulative.”   We

have reviewed the record and the parties’ briefs, and we find no

reversible error.   Accordingly, we AFFIRM the judgment entered by

the district court.   See Guillory v. Apfel, No. 97-1425 (W.D. La.

May 19, 1998).

     AFFIRMED.